Citation Nr: 1301793	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, including service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.  He passed away in July 2001.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In a February 2010 decision, the Board reopened and remanded the claim for service connection for the cause of the Veteran's death.

In October 2012, the Board requested a Veterans Health Administration (VHA) opinion on the appellant's death benefits claim.  The Board received the opinion in January 2013.  


FINDINGS OF FACT

1.  The record reflects that the Veteran died in July 2001.  The certificate of death indicates that the immediate cause of death was colon cancer.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), bilateral hearing loss disability, and tinnitus.  

3.  The weight of the more probative and persuasive medical evidence of record indicates that the Veteran's colon cancer had its onset during active service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issue of entitlement to service connection for the cause of the Veteran's death, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.  

Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of the veteran's death.  It is not sufficient to show that it casually shared in producing the veteran's death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2012).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  As the Veteran served in the Republic of Vietnam during the above time period, he is presumed to have been exposed to an herbicide agent.

Certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service-connected if manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  Colon cancer is not listed among the conditions warranting presumptive service connection under 38 C.F.R. § 3.309(e), and the Secretary of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  See also Notice, 61 Fed. Reg. 41,442-449 (1996); Notice, 59 Fed. Reg. 341-346 (1994).  However, service connection for colon cancer may still be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant contends that the Veteran's fatal adenocarcinoma of the colon was incurred secondary to his presumed herbicide exposure in the Republic of Vietnam.  

The record reflects that the Veteran died in July 2001.  The certificate of death indicates that the immediate cause of death was colon cancer.  

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), bilateral hearing loss disability, and tinnitus.  

A December 2000 VA treatment record states that the Veteran was initially diagnosed with Dukes' B adenocarcinoma of the colon in July 1999.  

A September 2003 written statement from W. Ferguson, M.D., the Veteran's treating physician, relates that the Veteran succumbed to metastatic colon cancer.  Dr. Ferguson opined that "because of this research, it would seem to indicate that 'it is at least as likely as not' that his exposure to Agent Orange could be a probable cause of his colon cancer."  

A September 2004 written statement from Dr. Ferguson indicates that his "information came from a report to the Secretary of VA which [the appellant] provided to me."    

A July 2010 VA evaluation reports that: "it is not as least as likely as not that the Veteran's colon cancer had its onset during the Veteran's active service, nor was it manifested within 1 year from discharge nor was it otherwise etiologically related to any incident that occurred during his period of service;" "the Veteran's colon cancer is not related to his exposure to Agent Orange;" and "it is not as least as likely as not that the Veteran's service-connected PTSD, hearing loss, and tinnitus caused or contributed substantially or materially to cause the Veteran's death."  

In light of the conflicting medical evidence and the complexity of the issues raised, the Board requested a VHA medical opinion.

In a December 2012 VHA opinion, T. H., M.B. B.S., noted that colon cancer develops over years.  Dr. H. observed that one of the most accepted hypotheses about the initiation and progression of colon cancer is the "two hit hypothesis," which means that genetic alterations of the genome, which do not necessarily need to happen at the same time, will ultimately lead to cancer.  Dr. H. further noted that there are various stages of colon cancer formation that probably starts as a benign growth like an adenoma which with time progresses into a carcinoma, or cancer.  Dr. H. then stated that "it is as likely as not" that the Veteran's colon cancer process started during service.  

Initially, the Board finds that the weight of the probative medical evidence of record indicates that the Veteran's PTSD, bilateral hearing loss disability, and tinnitus did not cause or contribute substantially or materially to the Veteran's death.  In this regard, the cause of death was colon cancer and both the July 2010 VA examiner and Dr. H. have opined that the Veteran's PTSD, hearing loss, and tinnitus did not cause or contribute substantially or materially to the Veteran's death.  

The Board further finds that the weight of the probative medical evidence of record indicates that the Veteran's colon cancer has not been related to his presumed exposure to Agent Orange during active service.  

However, the Board does find that the weight of the more probative and persuasive medical evidence of record indicates that the Veteran's colon cancer had its onset during active service.  Although the VA examiner has opined that the Veteran's colon cancer did not have its onset during service, the primary basis of that opinion appears to be that the Veteran's colon cancer was diagnosed in July 1999, years after discharge from service.  On the other hand, in opining that the Veteran's colon cancer had its onset during service, Dr. H. not only noted the date of diagnosis but also considered the medical literature, which led to the conclusion that the Veteran's colon cancer process started during service.  As such, the Board finds Dr. H.'s opinion to be of greater probative value.  See Hayes, 5 Vet. App. at 69-70.  Thus, the Board finds that the more probative and persuasive evidence supports the conclusion that the Veteran's colon cancer had its onset during active service.  

Accordingly, as a result of the foregoing, since colon cancer was the cause of the Veteran's death, the Board finds that service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


